Per Curiam.

Appellees admit they were circulating nominating petitions for, were elected to, and served as members of, a county (political party) central committee while employed as- classified state civil servants.3 This court held, in Jackson v. Coffey (1977), 52 Ohio St. 2d 43, 44, that “membership in a county central committee of a political party constitutes holding of public office * *
The court went on to hold that “it is clear that such committee membership, per se, falls within the political activities proscribed for classified employees in R. C. 124.57.” Therefore, under this court’s holding in Jackson v. Coffey, supra, the actions of appellees constituted “political activities proscribed for classified employees” for which they were subject to removal.
The Court of Appeals, nevertheless, held that the Court of Common Pleas was without jurisdiction to entertain the director’s appeal and dismissed his notice of appeal, citing as authority State, ex rel. Osborn, v. Jackson, supra. That case, however, dealt with an order of the Director of Transportation laying off an employee in the classified state service, and holds specifically that “the director of a state department does not have a right of appeal to the Court of Common Pleas of Franklin County from an order of the State Personnel Board of Beview disaffirming the director’s *284layoff order of an employee for alleged lack of work.” (Emphasis added.)
In the instant case, appellees were “removed” from their positions in the classified state service by the director. R. C. 124.34 provides that “in cases of removal * * * either the appointing authority or the officer or employee may appeal from the decision of the state personnel board of review * * * to the court of common pleas of the county in which the employee resides in accordance with the procedure provided by section 119.12 of the Revised Code.” (Emphasis added.) Thus, the Director of Transportation is given the right to appeal from an adverse decision of the State Personnel Board of Review.
Accordingly, on authority of State, ex rel. Osborn, v. Jackson, supra, and Jackson v. Coffey, supra, the judgment of the Court of Appeals is reversed, and final judgment is entered for appellant, Director of Transportation.

Judgment reversed.

O.’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown and Sweeney, JJ., concur.

Stipulations before State Personnel Board of Review.